         Case 3:19-cv-00776-BAJ-SDJ       Document 6    12/11/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 KEYON PULLINS CIVIL ACTION

 VERSUS

 EAST BATON ROUGE SHERIFF'S NO. 19-00776-BAJ-SDJ
 DEPARTMENT, ET AL.




                              RULING AND ORDER

      Before the Court is the Magistrate Judge s Report And Recommendation

(Doc. 5) recommending that the Court dismiss this action for failure to state a claim

upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A. The

Magistrate Judge further recommends that the Court decline the exercise of

supplemental jurisdiction over any potential state law claims, to the extent Plaintiffs

allegations may be interpreted as seeking to invoke the Court's supplemental

jurisdiction. There are no objections to the Report and Recommendation.


      Having carefully considered the underlying Complaint and related filings, the

Court APPROVES the Magistrate Judge's Report and Recommendation, and

ADOPTS it as the Court's opinion herein.
         Case 3:19-cv-00776-BAJ-SDJ       Document 6   12/11/20 Page 2 of 2




      Accordingly,

      IT IS ORDERED that the Court declines the exercise of supplemental

jurisdiction over any potential state law claims.


      IT IS FURTHER ORDERED that the above-captioned matter be and is

hereby DISMISSED WITH PREJUDICE for failure to state a claim upon which

relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A.




                                                          )^
                           Baton Rouge, Louisiana, this ^ day of December, 2020




                                        JUDGE BRIAN(A. JACKSON
                                        UNITED STATEST5ISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
